Case 1:20-cv-24772-JEM Document 4 Entered on FLSD Docket 11/19/2020 Page 1 of 1


                         UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF FLORIDA
                                     Miami Division
                          Case Number: 20-24772-CIV-MARTINEZ

 IAN CESPEDES,

         Plaintiff,

 vs.

 UNIVERSAL SCRAP MOTORS, INC., et al.,

       Defendants.
 _____________________________________/

                      NOTICE OF COURT PRACTICES IN FLSA CASES
         THIS CAUSE came before the Court upon a sua sponte examination of the record. The
 Court notes that this is a Fair Labor Standards Act case, in which Plaintiff seeks unpaid wages. In
 order to assist the Court in the management of the case, the parties are ORDERED to comply with
 the following procedures:
         1.      Plaintiff shall file a statement of claim setting forth the amount of alleged unpaid
 wages, the calculation of such wages, and the nature of the wages (e.g. overtime or regular) within
 twenty (20) days from the date below. Plaintiff shall promptly serve a copy of this notice and the
 statement on each Defendant’s counsel when counsel for a Defendant first appears in the case or
 at the time of filing if a Defendant’s counsel has already appeared in the case.
         2.      Each Defendant shall file a response within fifteen (15) days of receiving service
 of Plaintiff=s statement, setting forth in detail any defenses to Plaintiff’s claims.
         3.      Failure to comply with ANY of these procedures may result in the imposition of
 appropriate sanctions, including but not limited to, the dismissal of this action or entry of default.
         DONE AND ORDERED in Chambers at Miami, Florida, this 19th day of November, 2020.


                                                         _____________________________________
                                                         JOSE E. MARTINEZ
                                                         UNITED STATES DISTRICT JUDGE
 Copies provided to:
 All Counsel of Record
